Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of April 29,
2014 by and between WPX Energy, Inc. (the “Company”) and Richard E. Muncrief
(the “Executive”).

WHEREAS, the Company desires to engage the services of the Executive as its
President and Chief Executive Officer and the Executive desires to be employed
by the Company in such capacity;

WHEREAS, the Company desires to be assured that the unique and expert services
of the Executive will be available to the Company, and that the Executive is
willing and able to render such services on the terms and conditions hereinafter
set forth;

WHEREAS, the Company desires to be assured that the confidential information and
goodwill of the Company will be preserved for the exclusive benefit of the
Company; and

WHEREAS, the Executive has represented to the Company that he is not a party to
or bound by any confidentiality, noncompetition, nonsolicitation, employment,
consulting or other agreement or restriction which could conflict with, or be
violated by, the performance of the Executive’s duties to the Company or
obligations under this Agreement, nor is the Executive subject to any agreements
with any other employer.

NOW, THEREFORE, in consideration of such employment and the mutual covenants and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive agree as follows:

1 EMPLOYMENT AND RESPONSIBILITIES

Subject to the terms set forth herein, the Company agrees to employ the
Executive as President and Chief Executive Officer of the Company commencing on
May 15, 2014 (such date, the “Effective Date”), and Executive hereby accepts
such employment. As President and Chief Executive Officer of the Company, the
Executive shall have such authority, perform such duties, and fulfill such
responsibilities normally associated with this position, as well as those that
are delegated to the Executive by the Board of Directors of the Company (the
“Board”). The Executive shall also serve the Company and its subsidiaries and
affiliates in such capacities as the Board may request. While employed, the
Executive shall report to the Chairman of the Board, and Executive shall devote
his full business time and attention to the business and affairs of the Company,
and shall use his best efforts to advance the interests of the Company; provided
that, Executive may (i) serve on for-profit boards or committees with the prior
written approval of the Board; or (ii) serve on civic or charitable boards or
committees, provided, that such activities do not, individually or in the
aggregate, interfere with the performance of the Executive’s duties and
responsibilities with respect to the Company. During the term of employment
hereunder, the Executive shall perform his duties principally at the Company’s
headquarters.



--------------------------------------------------------------------------------

2 TERM

This Agreement shall be effective as of the Effective Date. The Executive’s
employment hereunder shall begin on the Effective Date and shall continue until
the day preceding the third anniversary of the Effective Date, unless terminated
prior thereto by the Company or the Executive in accordance with Section 5 below
(the “Expiration Date” and such period of employment being the “Employment
Period”). Nothing in this Agreement shall mandate or prohibit a continuation of
the Executive’s employment following the expiration of the Employment Period
upon such terms and conditions as the Company and the Executive may agree, and
thereafter, the Executive shall be employed on an at-will basis unless the
parties agree to the contrary.

3 COMPENSATION

During the Employment Period, the Company agrees to pay to the Executive, and he
agrees to accept in full consideration for all services performed by him and the
other covenants and agreements set forth herein, the following compensation:

3.1 Base Salary. The Company will pay the Executive an annual base salary of
Eight Hundred Thousand Dollars ($800,000.00) before all customary payroll
deductions (“Base Salary”). This Base Salary will be paid in accordance with the
usual payroll practices of the Company in effect from time to time. The
Executive’s Base Salary shall be reviewed at least annually during the
Employment Period by the Compensation Committee of the Board (the “Compensation
Committee”), and any changes to the Executive’s Base Salary will be subject to
approval by the Board. The term Base Salary, as utilized in this Agreement,
shall refer to Base Salary as it may be adjusted.

3.2 Annual Bonus. The Executive will be eligible to receive in respect of each
calendar year an annual cash bonus under the Company’s Annual Incentive Program
as in effect from time to time (“AIP”) in an amount targeted at one hundred
percent (100%) of Base Salary and with a maximum AIP bonus of two hundred and
fifty percent (250%) of Base Salary, based upon the determination of the
Compensation Committee as to the levels of achievement under the applicable AIP
performance goals for the applicable plan year (“Annual Bonus”). Any Annual
Bonus payable to the Executive under the AIP shall be paid at the same time and
subject to the same terms and conditions as bonuses are paid generally under the
AIP to other executive officers of the Company. Notwithstanding any other
provision herein, the Annual Bonus payable for the 2014 AIP plan year will be an
amount equal to the greater of (i) the target amount of Eight Hundred Thousand
Dollars ($800,000.00) or (ii) the actual Annual Bonus as determined by the
Compensation Committee. Except as otherwise provided in this Agreement, the
Executive shall only be entitled to receive an Annual Bonus in respect of any
calendar year if the Executive remains employed by the Company through the date
on which the Annual Bonus is paid. All determinations regarding the Annual Bonus
shall be made by the Compensation Committee and the Board in their sole
discretion.

 

2



--------------------------------------------------------------------------------

3.3 Annual Equity Awards. The Executive shall receive an initial equity-based
long term incentive compensation award as follows: (i) an option to purchase One
Hundred Twenty One Thousand One Hundred Sixty Seven (121,167) shares of Company
common stock (the “Option”); (ii) time-based restricted stock units with respect
to Seventy Thousand One Hundred Twenty (70,120) shares of Company common stock
(“Time-Based RSUs”); and (iii) performance-based restricted stock units with
respect to One Hundred Forty Thousand Two Hundred Forty (140,240) shares of
Company common stock (“Performance-Based RSUs”, together with the Time-Based
RSUs, the “RSUs”). The Option and the RSUs shall be subject to and granted under
the terms of the WPX Energy, Inc. 2013 Incentive Plan (the “Equity Plan”) and
the award agreements pursuant to which such Option and RSUs shall be granted.
Thereafter, the Executive shall be eligible to receive annual equity-based
awards, if any, as determined by the Board.

3.4 Additional Equity Awards. The Executive shall receive a one-time equity
award of restricted stock units of the Company (the “Inducement RSUs”) having,
as of the Effective Date, an aggregate value equal to (i) Seventy Five Thousand
Thirty Eight (75,038) unvested restricted stock units held by or offered to the
Executive with his prior employer; multiplied by (ii) the closing trading price
of such prior employer’s common stock on the last trading day immediately prior
to the Effective Date (the “Forfeited Value”). The number of Inducement RSUs
shall be determined by dividing the Forfeited Value by the Company’s closing
trading price on the last trading day immediately prior to the Effective Date.
The Inducement RSUs shall consist sixty percent (60%) of performance-vesting
Inducement RSUs and forty percent (40%) of time-vesting Inducement RSUs, which
shall vest in accordance with the terms and conditions of the underlying award
agreements. Any awards under this Section 3.4 are not being made under the
Equity Plan and shall be deemed an “inducement award” (in accordance with New
York Stock Exchange rules). Such awards shall be made under an award agreement,
the terms and conditions of which shall govern.

4 BENEFITS

4.1 Benefit Plans. During the term of this Agreement, the Executive will be
entitled to participate in all employee benefit plans, programs and/or
arrangements generally applicable to senior-level executives and in effect from
time to time, which may include 401(k), health, life, and disability insurance
plans, subject to the terms thereof, other than those relating to severance (as
to which Section 5 shall govern). During the term of this Agreement, the
Executive will be entitled to six (6) weeks paid vacation per calendar year,
prorated for 2014, which shall accrue and be useable by the Executive in
accordance with Company policy, as may be in effect from time to time.

4.2 Perquisites; Additional Payments

(i) Perquisites. During the Employment Period, the Executive will be entitled to
the following perquisites: (a) reimbursement for financial and tax planning,
subject to a maximum of Seven Thousand Five Hundred Dollars ($7,500.00) per
year; (b) reimbursement of reasonable costs for an annual physical examination;
and (c) personal use of the corporate aircraft, if any, in accordance with the
Company’s policies as determined by the Compensation Committee as may be amended
from time to time.

 

3



--------------------------------------------------------------------------------

(ii) Additional Payments. In connection with the commencement of the Executive’s
employment, the Executive shall receive: (a) relocation benefits in accordance
with the Company’s standard relocation benefits policy for senior executives;
(b) reimbursement for the Executive’s reasonable legal fees and expenses
incurred in connection with the preparation and negotiation of this Agreement,
promptly upon presentation of an itemized legal bill, subject to a maximum of
Fifty Thousand Dollars ($50,000.00).

5 TERMINATION OF EMPLOYMENT

Upon the Executive’s termination of employment under this Section 5, the
Executive agrees that he shall resign from all officer, director and other
positions he may then hold with the Company and its subsidiaries and affiliates.
The Executive shall promptly execute any additional documentation the Company
may request to reflect such resignations.

5.1 Termination by the Company without Cause

(i) The Company shall have the right to terminate Executive’s employment at any
time during the Employment Period without Cause (defined below) by giving thirty
(30) days’ notice to Executive as described in Section 5.8 (the “Notice
Period”). During the Notice Period, the Executive shall remain on the payroll as
an active employee and will not be deemed to have terminated until the end of
such Notice Period; provided, however, during the Notice Period, the Executive
shall no longer have the authority, duties and responsibilities described in
Section 1 (unless the Board provides in writing that the Executive shall
continue to have such authority, duties and responsibilities) and such
limitation shall not constitute Good Reason. For sake of clarity, neither
termination of Executive’s employment upon death or Disability (defined below)
pursuant to Section 5.5 nor upon or after expiration of the Employment Period
for any reason shall constitute a termination without Cause for purposes of this
Section 5.

(ii) In the event that the Company terminates the Executive’s employment during
the Employment Period without Cause:

(a) The Company shall pay or provide to the Executive (1) any accrued and unpaid
Base Salary through the Termination Date, payable pursuant to the Company’s
standard payroll policies; (2) any compensation and benefits to the extent
payable to the Executive based on the Executive’s participation in any
compensation or benefit plan, program or arrangement of the Company through the
Termination Date, payable in accordance with the terms of such plan, program or
arrangement; and (3) any expense reimbursement to which the Executive is
entitled under the Company’s standard expense reimbursement policy (the “Accrued
Obligations”);

(b) The Company shall pay to the Executive an Annual Bonus for the year in which
such termination occurs, paid at the same time and subject to the same terms and
conditions as bonuses are paid generally under the AIP to other executive
officers of the Company, prorated based on the number of days in such year prior
to the Executive’s termination, divided by 365 (the “Prorated Bonus”).

(c) Subject to Section 5.7 hereof, the Company shall (1) pay to the Executive,
within sixty (60) days following the Termination Date, a lump sum cash payment
(the “Severance Payment”) equal to two times (2x) the sum of (A) the Base Salary
as in effect immediately prior to termination of employment plus (B) the amount
of the target Annual Bonus

 

4



--------------------------------------------------------------------------------

for the applicable year completed prior to Executive’s termination of
employment, which payment is in addition to the payment referenced in
Section 5.1(ii)(a) and (b); and (2) pay to the Executive a one-time payment in
the amount equal of Fifty Thousand Dollars ($50,000.00), in lieu of a
reimbursement for COBRA premiums (together with the Severance Payment, the
“Severance Benefit”).

5.2 Termination by the Company for Cause. The Company shall have the right to
terminate the Executive’s employment at any time during the Employment Period
for Cause by giving notice to the Executive as provided in Section 5.8. In the
event the Executive’s employment is terminated for Cause, the Company’s sole
obligation shall be to pay or provide to the Executive any Accrued Obligations.

5.3 Resignation by the Executive without Good Reason. The Executive may resign
from employment during the Employment Period without Good Reason at any time by
giving notice to the Company as described in Section 5.8. In the event the
Executive resigns from employment without Good Reason, the Company’s sole
obligation shall be to pay or provide to Executive any Accrued Obligations.

5.4 Resignation by the Executive for Good Reason. The Executive may resign from
employment under this Agreement for Good Reason by giving notice to the Company
as described in Section 5.8. In the event the Executive resigns from employment
for Good Reason: the Company shall pay or provide to the Executive (i) any
Accrued Obligations; (ii) the Prorated Bonus; and (iii) subject to Section 5.7
hereof, the Severance Benefit described in Section 5.1(ii)(c).

5.5 Termination by reason of Death or Disability

(i) The Company shall have the right to terminate the Executive’s employment at
any time during the Employment Period upon the Executive’s death or Disability
(defined below). In the event that the Executive’s employment is terminated upon
the Executive’s death or Disability:

(a) The Company shall pay to the Executive or the Executive’s legal
representatives any Accrued Obligations;

(b) The Company shall pay to the Executive an Annual Bonus for the year in which
such death or Disability occurs, paid at the same time and subject to the same
terms and conditions as bonuses are paid generally under the AIP to other
executive officers of the Company, prorated based on the number of days in such
year prior to the Executive’s death or Disability, divided by 365.

(ii) For the purposes of this Agreement, the term “Disability” means the
Executive’s inability to perform the duties set forth in Section 1 hereof for a
period of twelve (12) consecutive weeks, or a cumulative period of ninety
(90) business days in any twelve (12) month period, as a result of physical or
mental illness or loss of legal capacity.

 

5



--------------------------------------------------------------------------------

5.6 Termination in connection with a Change in Control. If there is a Change in
Control and the Executive’s employment is terminated under circumstances which
entitle the Executive to receive severance amounts or benefits under the WPX
Energy, Inc. Change in Control Severance Agreement by and between the Executive
and the Company, dated as of May 15, 2014 (the “CIC Agreement”), the Executive
shall receive such amounts and/or benefits, subject to the terms and conditions
thereof, in lieu of the amounts and benefits described in this Section 5, to
which the Executive would be entitled; provided, however, that this Agreement
shall control the severance obligations of the Company and the Executive in all
other circumstances.

5.7 Release; Conditions. The Executive shall not (i) be entitled to any
severance benefits in the event Executive’s employment terminates due to
Disability, without Cause or for Good Reason, unless, in each case, (a) the
Executive has executed and delivered to the Company a general release of claims
(in the standard form of release used by the Company for senior executives) (the
“Release”) and (b) such Release has become irrevocable under the Age
Discrimination in Employment Act not later than sixty (60) days after the
Termination Date. The Executive’s entitlement to the severance benefits are
further conditioned upon Executive complying with the terms of Sections 6, as
provided in Section 6.7.

5.8 Notice. Notice of termination of employment under this Agreement shall be
communicated by or to the Executive (on one hand) or the Company (on the other
hand) in writing in accordance with Section 8.1. Termination of the Executive’s
employment pursuant to this Agreement shall be effective on the earliest of:

(i) immediately after the Company gives notice to the Executive of the
Executive’s termination without Cause, unless the parties agree to a later date,
in which case, termination shall be effective as of such later date;

(ii) immediately upon approval by the Board of termination of the Executive’s
employment for Cause;

(iii) immediately upon the Executive’s death;

(iv) in the case of termination by reason of the Executive’s Disability, the
date on which Executive is determined to be disabled for purposes of
Section 5.5;

(v) in the case of resignation for Good Reason, thirty (30) days after the
Executive gives written notice to the Company; provided, that the Executive
gives notice to the Company within ninety (90) days of the Executive’s first
actual knowledge of such act or omission; provided, further, that the Company
has failed to cure such act or omission within the thirty (30) day period after
receiving the notice of termination;

(vi) or thirty (30) days after the Executive gives written notice to the Company
of the Executive’s resignation from employment under this Agreement, provided
that the Company may set an earlier termination date at any time prior to the
Termination Date, in which case the Executive’s resignation shall be effective
as of such other date.

 

6



--------------------------------------------------------------------------------

5.9 Certain Definitions

(i) “Cause” means any one (1) or more of the following: (a) the Executive’s
conviction of or plea of nolo contendere to a felony or other crime involving
fraud, dishonesty or moral turpitude; (b) the Executive’s willful or reckless
material misconduct in the performance of his duties which results in an adverse
effect on Company or its affiliates; (c) the Executive’s willful or reckless
violation or disregard of the code of business conduct; (d) the Executive’s
material willful or reckless violation or disregard of a Company policy; or
(e) the Executive’s habitual or gross neglect of duties; provided, however, that
for purposes of clauses (b) and (e), “Cause” shall not include any one or more
of the following: (1) bad judgment or negligence, other than the Executive’s
habitual neglect of duties or gross negligence; (2) any act or omission believed
by the Executive in good faith, after reasonable investigation, to have been in
or not opposed to the interest of Company or its affiliates (without intent of
the Executive to gain, directly or indirectly, a profit to which the Executive
was not legally entitled); (3) any act or omission with respect to which a
determination could properly have been made by the Board that the Executive had
satisfied the applicable standard of conduct for indemnification or
reimbursement under Company’s by-laws, any applicable indemnification agreement,
or applicable law, in each case as in effect at the time of such act or
omission; or (4) failure to meet performance goals, objectives or measures
following good faith efforts to meet such goals, objectives or measures; and
further provided that, for purposes of clauses (b) through (e) if an act, or a
failure to act, which was done, or omitted to be done, by Executive in good
faith and with a reasonable belief, after reasonable investigation, that
Executive’s act, or failure to act, was in the best interests of Company or its
affiliate or was required by applicable law or administrative regulation, such
breach shall not constitute “Cause” if, within ten (10) business days after the
Executive is given written notice of such breach that specifically refers to
this Section, the Executive cures such breach to the fullest extent that it is
curable. With respect to the above definition of “Cause”, no act or conduct by
Executive will constitute “Cause” if the Executive acted: (A) in accordance with
the instructions or advice of counsel representing the Company or if there was a
conflict such that the Executive could not consult with counsel representing the
Company or other qualified counsel, or (B) as required by legal process.

(ii) “Change in Control” means the meaning given to such term in Section 1.15 of
the CIC Agreement.

(iii) “Good Reason” means a separation from service initiated by the Executive
on account of any one or more of the following actions or omissions: (a) a
material adverse reduction in the nature or scope of the Executive’s office,
position, duties, functions, responsibilities or authority (including reporting
responsibilities and authority); (b) any reduction in or failure to pay the
Executive’s Base Salary at an annual rate at least equal to the Base Salary as
of the Effective Date; (c) a material reduction of the Executive’s aggregate
compensation and/or aggregate benefits from the amounts and/or levels in effect
on the Effective Date, unless such reduction is part of a policy applicable to
executives of the Company and of any successor entity or at the consent of the
Executive; (d) a required relocation of more than fifty (50) miles of the
Executive’s workplace without the consent of the Executive; provided, such new
location is farther from the Executive’s residence than the prior location; or
(e) the failure at any time of a successor to the Company to explicitly to
assume and agree to be bound by this Agreement. Notwithstanding anything in this
Agreement to the contrary, no act or omission shall constitute grounds for “Good
Reason”: (a) Unless the Executive gives a notice of termination to the Company
at least thirty (30) days prior to his intent to terminate his employment for
Good

 

7



--------------------------------------------------------------------------------

Reason, which describes the alleged act or omission giving rise to Good Reason;
and (b) Unless such notice of termination is given within ninety (90) days of
Executive’s first actual knowledge of such act or omission; and (c) Unless
Company fails to cure such act or omission within the thirty (30) day period
after receiving the notice of termination. No act or omission shall constitute
grounds for “Good Reason”, if Executive has consented in writing to such act or
omission in a document that makes specific reference to this Section.

5.10 Expiration of Agreement. No payments or benefits shall become due to the
Executive upon the expiration of the Employment Period, regardless of whether
the employment of the Executive continues or is terminated for any reason
following the Expiration Date.

6 RESTRICTIVE COVENANTS

6.1 Confidential Information. The Executive acknowledges that in the course of
performing services for the Company and its affiliates, the Executive may create
(alone or with others), learn of, have access to, or receive Confidential
Information (as defined below). The Executive recognizes that all such
Confidential Information is the sole and exclusive property of the Company and
its affiliates or of third parties to which the Company or an affiliate owes a
duty of confidentiality, that it is the Company’s policy to safeguard and keep
confidential all such Confidential Information, and that disclosure of
Confidential Information to an unauthorized third party would cause irreparable
damage to the Company and its affiliates. Executive agrees that, except as
required by the duties of the Executive’s employment with the Company or any of
its affiliates and except in connection with enforcing the Executive’s rights
under this Agreement or if compelled by a court or governmental agency, in each
case provided that prior written notice is given to the Company, the Executive
will not, without the written consent of the Company, willfully disseminate or
otherwise disclose, directly or indirectly, any Confidential Information
disclosed to the Executive or otherwise obtained by the Executive during his
employment with Company or its affiliates, and will take all necessary
precautions to prevent disclosure, to any unauthorized individual or entity
(whether or not such individual or entity is employed or engaged by, or is
otherwise affiliated with, the Company or any affiliate), and will use the
Confidential Information solely for the benefit of the Company and its
affiliates and will not use the Confidential Information for the benefit of any
other person nor permit its use for the benefit of the Executive. These
obligations shall continue during and after the termination of the Executive’s
employment for any reason and for so long as the Confidential Information
remains Confidential Information.

For the purposes of this Agreement, “Confidential Information” means any
non-public information of any kind or nature in the possession of the Company or
any of its affiliates, including without limitation, processes, methods,
designs, innovations, devices, inventions, discoveries, data, techniques,
models, customer lists, marketing, business or strategic plans, financial
information, research and development information, trade secrets or other
subject matter relating to the Company’s or its affiliates’ products, services,
businesses, operations, employees, customers or suppliers, whether in tangible
or intangible form, including (i) any information that gives the Company or any
of its affiliates a competitive advantage in the exploration and/or production,
marketing or sale of oil, gas or other energy or any other businesses in which
the Company or an affiliate is engaged, or (ii) any information obtained by the
Company or any of its affiliates from third parties to which the Company or an
affiliate owes

 

8



--------------------------------------------------------------------------------

a duty of confidentiality, or (iii) any information that was learned,
discovered, developed, conceived, originated or prepared during or as a result
of the Executive’s performance of any services on behalf of the Company or any
affiliate. Notwithstanding the foregoing, “Confidential Information” shall not
include: (i) information that is or becomes generally known to the public
through no fault of the Executive; (ii) information obtained on a
non-confidential basis from a third party other than the Company or any
affiliate, which third party disclosed such information without breaching any
legal, contractual or fiduciary obligation; or (iii) information approved for
release by written authorization of the Company.

6.2 Non-Competition. During the Employment Period, any period of subsequent
employment of the Executive by the Company and for six (6) months following the
Executive’s termination of employment from the Company, the Executive agrees
that without the written consent of the Company, the Executive shall not at any
time, directly or indirectly, in any capacity:

(i) Engage or participate in, become employed by, serve as a director of, or
render advisory or consulting or other services in connection with, any
Competitive Business (as defined below); provided, however, that after
Executive’s Separation from Service, this Section 6 shall not preclude the
Executive from (a) being an employee of, or consultant to, any business unit of
a Competitive Business if (1) such business unit does not qualify as a
Competitive Business in its own right and (2) the Executive does not have any
direct or indirect involvement in, or responsibility for, any operations of such
Competitive Business that cause it to qualify as a Competitive Business, or
(b) with the approval of the Board, being a consultant to, an advisor to, a
director of, or an employee of a Competitive Business; or

(ii) Make or retain any financial investment, whether in the form of equity or
debt, or own any interest, in any Competitive Business. Nothing in this
Section 6 shall, however, restrict the Executive from making an investment in
any Competitive Business if such investment does not (a) represent more than one
percent (1%) of the aggregate market value of the outstanding capital stock or
debt (as applicable) of such Competitive Business, (b) give the Executive any
right or ability, directly or indirectly, to control or influence the policy
decisions or management of such Competitive Business, or (c) create a conflict
of interest between the Executive’s duties to the Company and its affiliates or
under this Agreement and his interest in such investment.

(iii) For the purposes of this Agreement, “Competitive Business” means, as of
any date, any energy business and any individual or entity (and any branch,
office, or operation thereof) which engages in, or proposes to engage in (with
the Executive’s assistance) any of the following in which the Executive has been
engaged in the twelve (12) months preceding the Termination Date: the
exploration and/or production, marketing or sale of oil, gas or other energy
product, which is located (a) anywhere in the United States where the Company is
then engaged, or (b) anywhere outside of the United States where the Company is
then engaged in, or proposes as of the Termination Date to engage in to the
knowledge of the Executive, any of such activities.

 

9



--------------------------------------------------------------------------------

6.3 Non-Solicitation. During the Employment Period, any period of subsequent
employment of the Executive by the Company and for twelve (12) months following
the Executive’s termination of employment from the Company, the Executive agrees
that without the written consent of the Company, Executive shall not at any
time, directly or indirectly, in any capacity:

(i) Other than in connection with the good-faith performance of his duties as an
officer of the Company or its affiliates, cause or attempt to cause any
employee, director or consultant of the Company or an affiliate to terminate his
or her relationship with the Company or an affiliate;

(ii) Employ, engage as a consultant or adviser, or solicit the employment or
engagement as a consultant or adviser, of any employee of the Company or an
affiliate (other than by the Company or its affiliates), or cause or attempt to
cause any person to do any of the foregoing;

(iii) Establish (or take preliminary steps to establish) a business with, or
cause or attempt to cause others to establish (or take preliminary steps to
establish) a business with, any employee of the Company or an affiliate, if such
business is or will be a Competitive Business;

(iv) Interfere with the relationship of the Company or an affiliate with, or
endeavor to entice away from Company or an affiliate, any person who or which at
any time during the period commencing twelve (12) months prior to the
Termination Date was or is, to the Executive’s knowledge, a material customer or
material supplier of, or maintained a material business relationship with, the
Company or an affiliate; or

(v) Directly solicit the sale of goods, services or a combination of goods and
services from the established customers of the Company or an affiliate to a
Competitive Business.

6.4 Intellectual Property

(i) During the period of the Executive’s employment with Company or any
affiliate, and thereafter upon Company’s request, regardless of the reason for
the Executive’s separation from service, the Executive shall disclose
immediately to the Company all Work Product (defined below) that: (a) relates to
the business of the Company or any affiliate or any customer or supplier to the
Company or an affiliate or any of the products or services being developed,
manufactured, sold or otherwise provided by the Company or an affiliate or that
may be used in relation therewith; (b) results from tasks or projects assigned
to the Executive by the Company or an affiliate; or (c) results from the use of
the premises or personal property (whether tangible or intangible) owned, leased
or contracted for by the Company or an affiliate. The Executive agrees that any
Work Product shall be the property of the Company and, if subject to copyright,
shall be considered a “work made for hire” within the meaning of the Copyright
Act of 1976, as amended. If and to the extent that any such Work Product is not
a “work made for hire” within the meaning of the Copyright Act of 1976, as
amended, the Executive hereby assigns, and agrees to assign, to the Company all
right, title and interest in and to the Work Product and all copies thereof, and
all copyrights, patent rights, trademark rights, trade secret rights and all
other proprietary and intellectual property rights in the Work Product, without
further consideration, free from any claim, lien for balance due, or rights of
retention thereto on the part of the Executive.

 

10



--------------------------------------------------------------------------------

(ii) Notwithstanding the foregoing, the Company agrees and acknowledges that the
provisions of this Section 6.4 relating to ownership and disclosure of Work
Product do not apply to any inventions or other subject matter for which no
equipment, supplies, facility, or trade secret information of the Company or an
affiliate was used and that are developed entirely on Executive’s own time,
unless: (a) the invention or other subject matter relates (1) to the business of
the Company or an affiliate, or (2) to the actual or demonstrably anticipated
research or development of the Company or any affiliate, or (b) the invention or
other subject matter results from any work performed by the Executive for the
Company or any affiliate.

(iii) The Executive agrees that, upon disclosure of Work Product to the Company,
Executive will, during his employment by the Company or an affiliate and at any
time thereafter, at the request and cost of the Company, execute all such
documents and perform all such acts as the Company or an affiliate (or their
respective duly authorized agents) may reasonably require: (a) to apply for,
obtain and vest in the name of the Company alone (unless the Company otherwise
directs) letters patent, copyrights or other intellectual property protection in
any country throughout the world, and when so obtained or vested to renew and
restore the same; and (b) to prosecute or defend any opposition proceedings in
respect of such applications and any opposition proceedings or petitions or
applications for revocation of such letters patent, copyright or other
intellectual property protection, or otherwise in respect of the Work Product.

(iv) In the event that the Company is unable, after reasonable effort, to secure
the Executive’s execution of such documents as provided in this Section 6.4,
whether because of the Executive’s physical or mental incapacity or for any
other reason whatsoever, the Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as his agent
and attorney-in-fact, to act for and on his behalf to execute and file any such
application or applications and to do all other lawfully permitted acts to
further the prosecution, issuance and protection of letters patent, copyright
and other intellectual property protection with the same legal force and effect
as if personally executed by the Executive.

(v) For purposes of this Agreement, “Work Product” means any and all work
product, including, but not limited to, documentation, tools, templates,
processes, procedures, discoveries, inventions, innovations, technical data,
concepts, know-how, methodologies, methods, drawings, prototypes, trade secrets,
notebooks, reports, findings, business plans, recommendations and memoranda of
every description, that the Executive makes, conceives, discovers or develops
alone or with others during the course of the Executive’s employment with the
Company or during the twenty four (24) month period following the Executive’s
Termination Date (whether or not protectable upon application by copyright,
patent, trademark, trade secret or other proprietary rights).

6.5 Reasonableness of Restrictive Covenants

(i) The Executive acknowledges that the covenants contained in this Agreement
are reasonable in the scope of the activities restricted, the geographic area
covered by the restrictions, and the duration of the restrictions, and that such
covenants are reasonably necessary to protect the Company’s legitimate interests
in its Confidential Information, its proprietary work, and in its relationships
with its employees, customers, suppliers and agents.

 

11



--------------------------------------------------------------------------------

(ii) The Company has, and the Executive has had an opportunity to, consult with
their respective legal counsel and to be advised concerning the reasonableness
and propriety of such covenants. The Executive acknowledges that his observance
of the covenants contained herein will not deprive the Executive of the ability
to earn a livelihood or to support his or his dependents.

(iii) Executive understands he is bound by the terms of this Section 6, whether
or not he receives severance payments under this Agreement or otherwise.

6.6 Right to Injunction; Survival of Undertakings

(i) In recognition of the confidential nature of the Confidential Information,
and in recognition of the necessity of the limited restrictions imposed by this
Agreement, the Executive and the Company agree that it would be impossible to
measure solely in money the damages which the Company would suffer if the
Executive were to breach any of his obligations hereunder. The Executive
acknowledges that any breach of any provision of this Agreement would
irreparably injure the Company. Accordingly, the Executive agrees that if he
breaches any of the provisions of Section 6 of this Agreement, the Company shall
be entitled, in addition to any other remedies to which the Company may be
entitled under this Agreement or otherwise, to an injunction to be issued by a
court of competent jurisdiction, to restrain any breach, or threatened breach,
of any provision of this Agreement without the necessity of posting a bond or
other security therefor, and the Executive hereby waives any right to assert any
claim or defense that the Company has an adequate remedy at law for any such
breach.

(ii) If a court determines that any covenant included in this Section 6 is
unenforceable in whole or in part because of such covenant’s duration or
geographical or other scope, such court shall have the power to modify the
duration or scope of such provision, as the case may be, so as to cause such
covenant as so modified to be enforceable. Furthermore, if a court determines
that a certain form of remedy or relief sought by the Company for the breach of
a covenant included in this Section 6 is unavailable under applicable law, such
a finding shall not prohibit the Company from obtaining a different form of
remedy or relief with respect to such breach which such court has not found to
be unavailable.

(iii) All of the provisions of this Agreement shall survive any separation from
service of the Executive.

6.7 Effect of Breach of Covenants. In the event that the Executive violates or
is in breach of any of the restrictive covenant contained in this Agreement or
the Release, the Executive forfeits his right to receive any payment or benefit
under this Agreement.

6.8 Survival of Representations. The provisions contained in this Section 6
shall survive the Expiration Date and the termination of the Executive’s
employment with the Company.

 

12



--------------------------------------------------------------------------------

7 SECTION 409A

7.1 Overview. The intent of the parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A and the regulations
and guidance promulgated thereunder (collectively, “Section 409A”) of the
Internal Revenue Code of 1986, as amended (the “Code”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If the Executive notifies the Company that he has received
advice of a licensed attorney with tax experience that any provision of this
Agreement would cause the Executive to incur any additional tax or interest
under Section 409A (with specificity as to the reason therefor) or the Company
independently makes such determination, the Company may, to the extent possible
and after consulting with the Executive, reform such provision to try to comply
with Section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Section 409A. To the extent that any
provision hereof is modified in order to comply with or be exempt from
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to the Executive and the Company of the applicable provision without
violating the provisions of Section 409A.

7.2 Separation from Service. If any payment, compensation or other benefit
provided to the Executive under this Agreement in connection with his
“separation from service” (within the meaning of Section 409A) is determined, in
whole or in part, to constitute “nonqualified deferred compensation” within the
meaning of Section 409A and the Executive is a specified employee (as defined in
Section 409A(2)(B)(i)) at the time of separation from service, no part of such
payments shall be paid before the day that is six (6) months plus one (1) day
after the date of separation or, if earlier, ten (10) business days following
the Executive’s death (the “New Payment Date”). The aggregate of any payments
and benefits that otherwise would have been paid and/or provided to the
Executive during the period between the Termination Date and the New Payment
Date shall be paid to the Executive in a lump sum on such New Payment Date.
Thereafter, any payments and/or benefits that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement. Notwithstanding anything to the contrary herein, to the extent that
the foregoing delay applies to the provision of any ongoing welfare benefits,
the Executive shall pay the full cost of premiums for such welfare benefits due
and payable prior to the New Payment Date and the Company shall pay the
Executive an amount equal to the amount of such premiums which otherwise would
have been paid by the Company during such period on or within five (5) business
days following the New Payment Date.

7.3 Termination of Employment. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits subject to Section 409A upon or following
a termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A, and for purposes of any such
provision of this Agreement, references to a “resignation,” “termination,”
“terminate,” “termination of employment” or like terms shall mean separation
from service (within the meaning of Section 409A).

 

13



--------------------------------------------------------------------------------

7.4 Expenses and Reimbursements. All expenses or other reimbursements as
provided herein shall be payable in accordance with the Company’s policies in
effect from time to time, but in any event shall be made on or prior to the last
day of the taxable year following the taxable year in which such expenses were
incurred by the Executive. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A: (a) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit; and (b) the amount of
expenses eligible for reimbursements or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year.

7.5 Installment Payments. For purposes of Section 409A, the Executive’s right to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments. Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days (e.g., payment shall be made within thirty (30) days following
the Termination Date), the actual date of payment within the specified period
shall be within the sole discretion of the Company.

7.6 No Representations or Warranties. Nothing contained in this Agreement shall
constitute any representation or warranty by the Company or the Executive
regarding compliance with Section 409A. The Company has no obligation to take
any action to prevent the assessment of any excise tax under Section 409A on any
person and none of the Company, its subsidiaries or affiliates, or any of their
employees or representatives shall have any liability to the Executive with
respect thereto.

8 MISCELLANEOUS

8.1 Form of Notice

All notices given hereunder shall be given in writing, shall specifically refer
to this Agreement and shall be personally delivered or sent by e-mail, telecopy
or other electronic facsimile transmission or by registered or certified mail,
return receipt requested, at the mailing address set forth below or at such
other address as may hereafter be designated by notice given in compliance with
the terms hereof:

 

If to the Executive:    Richard E. Muncrief    At the most recent address on the
Company’s records with a copy to:   

Jim T. Priest, Esq.

Rubenstein & Pitts, PLLC

1503 East 19th Street

Edmond, Oklahoma 73013

Facsimile: (405)-340-1901

If to the Company:   

WPX Energy, Inc.

One Williams Center

Tulsa, Oklahoma 74172-0172

Attention: General Counsel

Facsimile: (539) 573-5608

with a copy to:   

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Glenn D. West, Esq.

Facsimile: (212) 310-8007

 

14



--------------------------------------------------------------------------------

If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered or sent by e-mail, telecopy or other electronic
facsimile transmission, it shall be effective upon receipt.

8.2 Withholding. The Company may withhold from any compensation and benefits
payable to the Executive all applicable federal, state and local withholding
taxes.

8.3 Assignment

This Agreement and all rights under this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective personal or legal representatives, executors, administrators, heirs,
distributees, devisees, legatees, successors and assigns. Nothing in this
Agreement shall be construed to confer any right, benefit or remedy upon any
person that is neither a party hereto nor a personal or legal representative,
executor, administrator, heir, distributee, devisee, legatee, successor or
assign of a party hereto. This Agreement is personal in nature, and none of the
parties to this Agreement shall, without the written consent of the others,
assign or transfer this Agreement or any one or more of its rights or
obligations under this Agreement to any other person or entity, except that the
Company may assign its rights and delegate its obligations under this Agreement
to any entity that acquires all or substantially all of its business, whether by
sale of assets, merger or like transaction. If the Executive should die while
any amounts are still payable, or any benefits are still required to be
provided, to the Executive hereunder, all such amounts or benefits, unless
otherwise provided herein, shall be paid or provided in accordance with the
terms of this Agreement to the Executive’s devisee, legatee or other designee
or, if there be no such person, to the Executive’s estate.

8.4 Waivers

No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies under this Agreement, and no
course of dealing or performance with respect thereto, will constitute a waiver
thereof. The express waiver by a party hereto of any right, title, interest or
remedy in a particular instance or circumstance will not constitute a waiver
thereof in any other instance or circumstance. All rights and remedies shall be
cumulative and not exclusive of any other rights or remedies.

8.5 Conditions Precedent, Warranties

The Executive represents and warrants to the Company that (i) the Executive is
not a party to or bound by any confidentiality, noncompetition, nonsolicitation,
employment, consulting or other agreement or restriction which could conflict
with, or be violated by, the performance of the Executive’s duties to the
Company or obligations under this Agreement; and (ii) the Executive is not
subject to any agreements with any other employer. The Executive

 

15



--------------------------------------------------------------------------------

acknowledges and agrees that the Company’s obligations hereunder and the
Executive’s employment with the Company are contingent upon: (i) the absence of
any conflicting agreements of the Executive as provided for in this Section 8.5;
and (ii) the satisfactory completion of a background check.

8.6 Recoupment. Notwithstanding anything herein to the contrary, this Agreement
shall not impact any rights or restrictions under the Company’s Recoupment
Policy for incentive compensation, as adopted by the Board and referred to in
the Company’s most recent proxy statement filed with the Securities and Exchange
Commission, as in effect on the date hereof or as such policy may be modified
from time to time as a result of regulations to which the Company is subject,
and the Executive acknowledges and agrees he remains subject to the terms of
such policy following the Termination Date.

8.7 Severability

If any provision of this Agreement is held invalid, illegal or unenforceable
under applicable law, for any reason, including, without limitation, the
duration of such provision, its geographical scope or the extent of the
activities prohibited or required by it, then, to the full extent permitted by
law (a) all other provisions will remain in full force and effect and will be
liberally construed in order to carry out the intent of the parties hereto as
nearly as may be possible, (b) such invalidity, illegality or unenforceability
will not affect the validity, legality or enforceability of any other provision
hereof, and (c) any court or arbitrator having jurisdiction thereover shall (and
will have the power to) reform such provision to the extent necessary for such
provision to be enforceable under applicable law.

8.8 Counterparts

This Agreement, and any amendment or modification entered into pursuant to
Section 9.10 hereof, may be executed in any number of counterparts (including
facsimile counterparts), each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, will constitute one and the same instrument.

8.9 Applicable Law

This Agreement, and all claims or causes of action or other matters (whether in
contract, tort or otherwise) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement or
the consummation of any of the transactions contemplated hereby, shall be
governed by and construed in accordance with the laws of the state of Oklahoma
applicable to contracts made and performed in Oklahoma, excluding any conflict
or choice of law rule or principle that might otherwise refer construction or
interpretation thereof to the substantive laws of another jurisdiction.

8.10 Entire Agreement

This Agreement, the CIC Agreement and the award agreements under the Equity Plan
or otherwise providing for equity awards under Section 3.4 hereof (the “Equity
Awards”) constitute the entire agreement between the Company and the Executive
relating to employment of the Executive with the Company and the subject matter
addressed herein, and supersede and cancel

 

16



--------------------------------------------------------------------------------

any and all previous or contemporaneous contracts, arrangements or
understandings, whether oral or written between the Company and the Executive
relating to his employment with or termination from the Company. If any
provision of any agreement, plan, program, policy, arrangement or other written
document between or relating to the Company and the Executive (hereinafter
referred to as an “Other Document”) conflicts with any provision of this
Agreement, the CIC Agreement and the Equity Awards, the provisions of this
Agreement, the CIC Agreement and the Equity Awards shall control and prevail.
Notwithstanding the foregoing, if any provision of an Other Document conflicts
with duration of any restrictive covenant set forth in Section 6 hereof, the
provision providing for the greater length of time shall prevail. No amendment,
modification, waiver, termination or discharge of any provision of this
Agreement, nor consent to any departure therefrom by either party, will in any
event be effective unless the same is in writing, specifically identifying this
Agreement and the provision intended to be amended, modified, waived, terminated
or discharged and signed by the Company and the Executive, and will be effective
only in the specific instance and for the specific purpose for which given.

The next page is the signature page.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date set forth above.

 

EXECUTIVE /s/ Richard E. Muncrief RICHARD E. MUNCRIEF WPX ENERGY, INC. /s/
William G. Lowrie Name: WILLIAM G. LOWRIE Title: Chairman of the Board of
Directors

[SIGNATURE PAGE FOR MUNCRIEF EMPLOYMENT AGREEMENT]